Title: To John Adams from Benjamin Rush, 14 April 1812
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia April 14th. 1812

I once met Mr Sawbridge at the house of his Sister Mrs McCaulay in London. In speaking of some of the public men who had for a number of years conducted the Affairs of the British Nation, he said “the only difference between the Duke of New Castle, and the Earl of Chatham was the former  in thier Choice of  Officers to execute thier plans, was—the former preferred a grave fool—the latter a sprightly fool.” The public resembles every Where these two ministers of state—They lavish all their praise, and power upon them, and with but a few exceptions, grave & sprightly fools rule the World.
The detractors from the fame of most military men have been their enemies. The detractors from the fame of the person you allude to you in your last letter, were his personal friends, most of whom had lived in his family, and received favors from him.
With all the Crimes justly ascribed to Bonaparte; who ever called in question his military talents? and yet the men who surround, and serve him are his cordial enemies. Perhaps he has not a single friend upon the face of the earth.
The loudest Eulogists of the military Character of General Wolfe were his personal friends & the members of his military family.
Yes—my friend I have more than once heard  Col: P: relate Anecdotes of the intellectual & military Character you have alluded to, intended to show his weakness and incapacity to fill the station he occupied in the Army.—
“—This World was made Cæsar” or in  Other Words for the Artful and the bold.—Let have them have it.. Its wealth and power and fame are of no value no value in the sight of heaven, and hence in all ages they have been thrown away with but a few exceptions upon the worthless, and profligate part of mankind.
Virgil’s complaint of the injustice of the World to merit, will hold good to the end of time.
A Col: Wedderburn Who served under General Clive in the East Indies said of him in a large Company in London that he had no more mind than a “potatoe” and that he was asleep in his tent at the time his the greatest victory was requ ascribed to him was acquired, and that when he heard of it,—he rubbed his eyes, & coldly said “Aye is it so”—and yet,—Lord Chatham called this man in the house of Commons “the heaven born general Clive”, and all the World knows he died of by suicide—a martyr to the insupportable Weight of his fortune, and of the guilt incurred in acquiring it.
Mr Lymans five daughters and One son arrived in this city a few days Ago from London. The ladies are very accomplished, and truly amiable.   Two of them are now members of my family. We are endeavouring to discharge a part of a debt due to them for Civilities to our son and daughter while they were in London.
A dieu—Let this letter follow my last into the fire.—
Forever your affectionate & / ever grateful friend

Benjn RushPS A foreigner of high rank Who passed thro our Country soon After the peace, and who spent days &  his nig many evenings with Col: Hamilton in new york informed me that he had heard him say the person alluded to, in your letter, “had no heart—that we was a stone, that he was no general, and that he had never read any thing upon the Art of War, but Sims’s military Guide”—
